Citation Nr: 0604914	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, assigning a 50 percent evaluation, 
effective from February 11, 2000.  The veteran disagreed with 
that evaluation and subsequently perfected this appeal.

In December 2003, the Board remanded the case for further 
development.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The service-connected PTSD is primarily manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to impairment of short-term 
memory; depressed mood; panic, recurrent nightmares; and 
difficulty in establishing and maintaining effective work 
relationships.  There is no evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.

3.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.






CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of a letter sent to the veteran 
in May 2004.  That letter informed the veteran of the 
provisions of the VCAA.  More specifically, the letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to his appeal, 
but that he had to provide enough information so that VA 
could request the relevant records.  The letter also 
discussed the RO's attempts already made to obtain relevant 
evidence with regard to this appeal.  Finally, the Board 
notes that the RO's VCAA letter contains a specific request 
that the veteran send any evidence that he has in his 
possession pertinent to the appeal.  The veteran has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in May 2002, as well as a supplemental statement of the 
case (SSOC) in September 2005, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his increased rating claim for PTSD.  
Thus, the Board believes that appropriate notice has been 
given in this case.  Additionally, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim, and that the SOC and SSOC issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the 
September 2005 SSOC contains the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the letter notifying him of 
the VCAA may not have technically informed the veteran of 
each element of the VCAA, the veteran was nonetheless 
properly notified of all the provisions of the VCAA by the 
September 2005 SSOC.  For these reasons, the Board concludes 
that the notifications received by the veteran adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced in any way by the notice 
and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, service 
personnel records, VA treatment records from Biloxi and 
Pensacola, and records from the Social Security 
Administration (SSA).   The veteran was afforded a VA 
examination for PTSD in July 2001.  The veteran has not 
indicated that he has any additional evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v.Principi, 16 Vet. 
App. 183 (2002).  


Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran asserts that the currently assigned 50 percent 
evaluation for PTSD under Diagnostic Code 9411 does not 
adequately reflect the severity of his disability.  A 50 
percent evaluation for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411(2005).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Evidence relevant to the severity of the veteran's PTSD 
includes VA treatment notes.  In April 2000, the veteran 
presented to a VA mental health clinic.  At intake, he 
reported having a depressed mood, lack of energy, feelings of 
inferiority, memory problems, nightmares, and feelings of 
panic.  His speech was considered blocked.  Diagnoses 
included PTSD, depression, and a panic disorder.  His GAF 
score was 58.  The veteran subsequently underwent 
psychotherapy sessions.  Findings from these sessions are 
discussed below.

On July 2001 VA examination for PTSD, the veteran presented 
casually attired and fairly groomed.  He reported working as 
a purchasing agent, until he was laid off in 1996.  He felt 
that he could no longer work in a sales position because he 
was afraid to be around people and could not tolerate any 
rejection.  The veteran also reported having nightmares and 
night terrors.  He stated that he had become withdrawn, 
moody, and isolated.  He reported staying at home most of the 
time - watching television, working on his computer, and 
working in his yard.  On examination, he was alert and 
oriented times three.  His speech was logical and goal-
directed, his mood was anxious, and his affect was 
constricted.  He admitted to feeling very low and inadequate.  
He denied any homicidal or suicidal ideation.  The veteran's 
short term memory was described as limited.  His cognitive 
function, insight, and judgment were regarded as fair.  Axis 
I diagnoses included moderate chronic PTSD, and depressive 
disorder, not otherwise specified, secondary to PTSD.  The 
veteran's GAF score was 50.  

Psychotherapy treatment notes dated from intake to January 
2005 are of record.  Overall, the veteran presented to the 
clinic in a clean and neat manner, and he was oriented times 
three.  His affect was appropriate, and judgment and insight 
were regarded as good.  The veteran's speech was described as 
logical and goal-directed.  Early on, the veteran reported 
feeling lethargic and admitted that he lacked initiative.  
More recent treatment records dated in February 2004 and 
January 2005 reflect some improvement in mood, motivation, 
and energy.   

On review, the Board finds that an evaluation in excess of 50 
percent for PTSD is not warranted, as the veteran's PTSD is 
productive of no more than social impairment with reduced 
reliability and productivity due to symptoms such as 
impairment of short-term memory, depressed mood, panic, 
recurrent nightmares, and difficulty in establishing and 
maintaining effective work relationships.   

The overwhelming evidence of record shows that the veteran 
has consistently displayed a neat and well-groomed image, and 
has been oriented as to time, place, and situation.  His 
speech has been consistently logical and goal-directed.  
Although the veteran reports feeling somewhat isolated and is 
unable to maintain effective work relationships, the evidence 
demonstrates that he has maintained effective social 
relationships.  He lives with his wife of 26 years and has a 
"fine" marriage, despite it being "strained" at times.  
(See July 2001 VA examination report).  The evidence also 
reflects that the veteran maintains a good relationship with 
his 3 adult children, and 9 grandchildren, all of whom live 
out of state (see August 2004 VA treatment note).  He speaks 
to them by phone, and two of his children recently visited 
him when he was hospitalized.

As discussed above, there is evidence of short term memory 
impairment, depression, panic, nightmares, and difficulty in 
establishing and maintaining effective work relationships.  
Notwithstanding, there is no evidence of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene to warrant an evaluation 
higher than 50 percent.  The Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 70 percent evaluation.  Consequently, an 
evaluation in excess of 50 percent is not warranted.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  However, at no 
time during the pendency of this appeal has the veteran's 
service-connected PTSD been more than 50 percent disabling.  
As such, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for PTSD and there is no indication 
that this disability has a marked interference with 
employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).



ORDER

The appeal is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


